Title: Treasury Department Circular to the Governors of the States, 14 January 1791
From: Treasury Department,Hamilton, Alexander
To: Governors of the States


Treasury DepartmentJanuary 14. 1791
Sir
It is necessary to the adjustment of the public accounts, that the officers of the Treasury should be informed what sums in final settlement certificates were paid over to the several states by the agents for settling the accounts of their respective lines in the late army. The statements of those agents are the only documents on the subject of which the United States are possessed, and it will be readily perceived that they ought not to be accepted as satisfactory vouchers. I am therefore obliged to request the favor of your directing a return of the sum received by your state to be made out as expeditiously as may be convenient, and transmitted to this office.
I have the honor to be very respectfully   Sir Your most obedt. servant
Alexander HamiltonSecy of the Treasury
